DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-6, 8-9, 11-12, 14-15, and 17-20 are allowed in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bradley Forrest on February 22, 2021.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A computer implemented method comprising: 
providing a series of queries to a first user via a client query device; 
sending, by the first user, queries from the series of queries via the client query device to a second user of an information source client to start a conversation; 
the second user via the information source client responsive to the sent queries;
transcribing the sent queries and the received information into query text and information text;
determining a proportion of queries to information from the transcribed query text and information text, wherein the proportion indicates an amount of communications by the first user with respect to an amount of communications by the second user in the conversation; 
generating a query communication determined proportion wherein the query communication being based on a group of -ended and closed-ended determined proportion exceeding the threshold results in selection of an open-ended new query; and
presenting the query communication to the first user of the client query device.  
Claim 2. (Currently Amended) The computer implemented method of claim 1, the new query from the client query device to the information source client 
Claim 3. (Currently Amended) The computer implemented method of claim 1, the information text.  
Claim 4. (Currently Amended) The computer implemented method of claim 3, wherein the count is based on a number of letters in the query text and the information text.  
Claim 5. (Currently Amended) The computer implemented method of claim 3, wherein the count is based on a number of words in the query text and the information text.  
Claim 6. (Currently Amended) The computer implemented method of claim 1, wherein the proportion the first user to read the queries and a secondAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 aggregation of time for thesecond user 
Claim 7. (Canceled)
Claim 8. (Currently Amended) The computer implemented method of claim 1, wherein the threshold is selected as a function of a type of the series of queries.  
Claim 9. (Currently Amended) The computer implemented method of claim 8, wherein the threshold is higher for a first type of the series of queries directed toward eliciting fact-based information and lower for a second type of the series of queries directed toward eliciting opinion-based information.  
Claim 10. (Canceled)
Claim 11. (Currently Amended) A communication monitor comprising: 
an input device 
a processor; and 

providing a series of queries to a first user via a client query device; 
sending, by the first user, queries from the series of queries via the client query device to a second user of an information source client to start a conversation; 
receiving information from the second user via the information source client responsive to the sent queries;
transcribing the sent queries and the received information into query text and information text;
determining a proportion of queries to from the transcribed query text and information text, wherein the proportion indicates an amount of communications by the first user with respect to an amount of communications by the second user in the conversation; 
generating a new query wherein the new query based on a group of -ended and closed-ended determined proportion exceeding the threshold results in selection of an open-ended new query; and 
sending the new query to [[an]] the second user of the information source client 
Claim 12. (Currently Amended) The communication monitor of claim 11, wherein the input device comprises a microphone, display, and speaker.  
Claim 13. (Canceled)
Claim 14. (Currently Amended) The communication monitor of claim 11, wherein the proportion the information text.  
Claim 15. (Currently Amended) The communication monitor of claim 14, wherein the count is based on a number of letters in the query text and the information text or on the number of words in the query text and the information text, or on a first aggregation of time for [[a]] the first user to read the queries and a second aggregation of time for the second user 
Claim 16. (Canceled)
Claim 17. (Currently Amended) The communication monitor of claim 11, wherein the threshold is higher for a first type of the series of queries directed toward eliciting fact-based information and lower for a second type of the series of queries directed toward eliciting opinion-based information.  
Claim 18. (Currently Amended) A machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method of managing communication accounts, the operations comprising: 
providing a series of queries to a first user via a client query device; 
, by the first user, queries from the series of queries via the client query device to a second user of an information source client to start a conversation; 
receiving information from the second user via the information source client responsive to the sent queries; 
transcribing the sent queries and the received information into query text and information text; 
determining a proportion of queries to information from the transcribed queries and information, wherein the proportion indicates an amount of communications by the first user with respect to an amount of communications by the second user in the conversation; 
generating a new query wherein the new query based on a group of -ended and closed-ended exceeding the threshold results in selection of an open-ended new query; and
sending the new query to the second user of the information source client.  
Claim 19. (Currently Amended) The machine-readable storage device of claim 18, wherein a number of letters in the query text and the information text, based on a number of words in the query text and the information text, or based on a first aggregation of time for [[a]] the first user to read the queries and a second user 
Claim 20. (Currently Amended) The machine-readable storage device of claim 18, wherein the closed-ended queries are directed toward eliciting fact-based information and the open-ended queries are directed toward eliciting opinion based information.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Band et al. (Pub. No. US 2014/0149303) teaches one or more structured computerized databases comprising: a set of outcomes, each with a corresponding set of appropriately-expressed eligibility requirements; a set of applications or forms and their corresponding necessary and unique named data elements, or variables, which may or may not relate to the aforementioned set of outcomes; a set of questions corresponding to the set of variables, each question relating to one or more variables; a set of question scripts corresponding to the set of questions, with one script per question; a set of question help prompt scripts corresponding to the set of questions, with one help prompt per question; a set of interview constructs that semantically relate sets of questions; and a subject definition comprised of named locations used to store variables and their corresponding values.
ii)	Lee et al. (Pub. No. US 2014/0108389) teaches searching for information using the Web and a method for voice conversation using same involve generating a basic word vector for at least one of a provided user query and a language analysis 
iii)	Apokatanidis (Pub. No. US 2018/0197430) teaches automated essay test generation and assessment processor device aspects identify phrases of discrete words appearing in a text data representation of a reference corpus of a subject matter as key concepts of the subject matter as a function of repetition of the first phrase within the reference corpus and an association with an organizational indicator of the reference corpus. Aspect processor devices further identify a text item that comprises a discrete objective value and that appears in association with the key concept as a question fact that is linked to the key concept, and generate an essay question comprising an instruction to compose an essay answer that associates the key concept to a generic domain attribute of the linked question fact. 
iv)	Mine et al. (Pub. No. US 2013/0052630) teaches providing questions suited to skill levels of a learner wherein an achievement degree estimator compares a number of types of perturbation within the questions to which a correct answer has been given with a predetermined second threshold value. A question generator generates a 
v)	Williams et al. (Pub. No. US 2014/0316856) teaches conducting real-time dynamic consumer surveys by providing a set of user-defined topics of interest related to a specific good or service and providing a processor configured for beginning a consumer survey by providing an open-ended question to the consumer of the specific good or service regarding the consumer's experience with said good or service, receiving the consumer's response to said open-ended question, analyzing the text of said response to the open-ended question to identify the presence of members of the set of user-defined topics within the response, and providing at least one closed-ended question with respect to any member of the set of user-defined topics not identified in the consumer's response.
vi)	Wiiliams et al. (Pub. No. US 2016/0203500) teaches conducting real-time dynamic consumer surveys by providing a set of user-defined topics of interest related to a specific good or service and providing a processor configured for beginning a consumer survey by providing an open-ended question to the consumer of the specific good or service regarding the consumer's experience with said good or service, receiving the consumer's response to said open-ended question, analyzing the text of said response to the open-ended question to identify the presence of members of the set of user-defined topics within the response, and providing at least one closed-ended 
vii)	Endo et al. (Pub. No. US 2018/0150553) teaches outputting a first question, which is an open question, about a target of search; obtaining a first answer to the first question, the first answer being input by the user; if a determination is made indicating that the first answer does not satisfy a first condition and that a word or phrase corresponding to a word or phrase included in the first answer is not included in a database, outputting a second question, which is an open question, for requesting an explanation about the word or phrase included in the first answer and not included in the database; and if a determination is made indicating that the first answer satisfies the first condition, outputting a closed question about the target of search.
 
Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-6, 8-9, 11-12, 14-15, and 17-20:
In interpreting the claims filed on 10 February 2021, in light of the Specification, the relevant prior art of records and interview dated 22 February 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 11, and 18.
Other dependent claims are also allowed based on their dependencies on claims 1, 11, and 18.


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                February 22, 2021